DETAILED ACTION
Claim Objections
Claim 36 is objected to because of the following informalities:  “contracting” should be “contacting”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-36 are rejected under 35 U.S.C. 102a(1) as being anticipated by Ahrenholtz, US 2011/0289966 A1.  Ahrenholtz discloses the method of over-molding the silicone rubber pad to the inner surface of the finger ring [0008, 0023], i.e., a pad base.  It is known that over-molding requires a mold.  And, it is inherently known and disclosed that this process requires, after the molding has cured, the removal of the mold from the molded pad.  The pad base is contacted with the polysiloxane (silicone) during the overmolding process.  A surface feature, i.e., the grooves (23a, b) along the circumferential edges of the finger ring, of the pad base receiving side is contacted with the polysiloxane prior to the step of setting.

    PNG
    media_image1.png
    751
    531
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ahrenholtz, US 2011/0289966 A1 in view of Takiguchi, US 4064313.  Ahrenholtz discloses a liner (5) applied to the inner surface of a finger ring with adhesive [0008, 0023] or over-molded to the ring.  The liner includes a pad body (annular layer of silicone (5) with a plurality of ribs, 11).  The pad body is made of silicone rubber that is elastically compressible.  The pad body (5, 11) is adhered to the finger ring.   The plurality of ribs and the annular body are shaped to inhibit flexion when the finger ring is inserted onto or withdrawn from a finger [0025].  The ribs also compress and flex to snugly fit the finger ring to a wearer’s finger to inhibit movement of the ring, such as, rotation about the finger [0028].

    PNG
    media_image2.png
    451
    500
    media_image2.png
    Greyscale

Regarding claim 21, Ahrenholtz fails to discloses the use of a polysiloxane adhesive layer.  However, any known adhesive compatible with silicon rubber would work in securing the liner to the finger ring.  Takiguchi discloses using polysiloxane adhesive (5) with a silicone rubber layer (4) to adhere the layer to a tube(1).  Therefore, it would have been obvious to use an adhesive with the most compatibility with the metal of the finger ring and the silicon rubber or the liner to reliably secure the liner to the finger ring.

    PNG
    media_image3.png
    232
    308
    media_image3.png
    Greyscale

	Regarding claims 28-29, a plurality of ribs (11) include ridges at the peak of each rib (19).
Regarding claims 31 and 33, Ahrenholtz in view of Takiguchi discloses the method of applying the pad to the inner surface of a finger ring with polysiloxane adhesive.  Claim 33 states that the adhesive is applied to the pad prior to applying the pad to the inner surface of the finger ring.  This is a very old and known technique of adhering two parts together, i.e. an adhesive is applied to one surface of a part and then brought together to another surface of a second part to bond the two parts.  Therefore, it would have been obvious to apply adhesive to the pad prior to assembling it to the inner surface of the finger ring to ensure a reliable and efficient method of manufacturing the finger ring with the pad.
Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenbecker, US 5261256 in view of Ahrenholtz, US 2011/0289966 A1 and Takiguchi, US 4064313.  Ellenbecker disclose a finger ring kit with a plurality of replaceable thermoplastic rubber pad guards (5) with adhesive (9) covered with a seal (16).  Ellenbecker fails to discloses the pad being formed from polysiloxane and the adhesive being polysiloxane material.  However, as discussed previously, Ahrenholtz in view of Takiguchi discloses a pad made from polysiloxane and a polysiloxane adhesive for attaching the pad to the finger ring.  Silicone based rubbers are known for their resistance to chemical bonding and for the its hypoallergenic properties.  Therefore, it would have been obvious to make Ellenbecker’s pad and adhesive from a polysiloxane material to ensure its reliability and its ability not to harm the wearer.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 24-26, 32, 34, 38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677